Citation Nr: 1021190	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-07 825	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Craig M. Bash, M.D.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served from August 1966 to October 1988, 
including service in the Republic of Vietnam from January 4, 
1972 to November 4, 1972.  The appellant is the Veteran's 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the appellant's claim for 
service connection for the cause of the Veteran's death. 

In June 2006, the appellant testified at a hearing before a 
Veterans Law Judge who is no longer employed at the Board.  
The appellant was notified of this by correspondence dated in 
May 2009.  In correspondence also dated in May 2009, the 
appellant indicated that she did not want another hearing. 

In November 2007, the Board requested a medical opinion from 
an independent medical expert (IME) in accordance with 38 
U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901(d) (2009).  
After the August 2008 opinion was received at the Board, the 
appellant was provided a copy and 60 days to submit any 
additional evidence or argument in response to the opinion.  
38 C.F.R. § 20.903.  The appellant responded with written 
argument and additional medical evidence and waived initial 
RO consideration. 

A July 2009 Board decision denied service connection for the 
cause of the Veteran's death.  The appellant appealed that 
decision to United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, the 
Court entered an Order in January 2010 vacating the July 2009 
Board decision and remanding the case to the Board for 
compliance with the Joint Motion for Remand.  

In correspondence received in April 2004, prior to his death 
in May 2004, the Veteran filed VA Form 21-4138, Statement in 
Support of Claim, in which he stated that he had "[f]iled 
service connected claim on 2/27/2004 for bilateral vein 
condition."  At his death he was service-connected for 
varicosity of the right calf but was not service-connected 
for varicose veins of the left leg.  The matter of whether 
the Veteran was claiming service connection for varicose 
veins of the left leg or a claim for an increased rating for 
the right leg, for the purpose of accrued benefits, has not 
been adjudicated by the RO.  Therefore, the Board does not 
have jurisdiction over any such claim(s) and they are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange during service. 

2.  The Veteran died on May [redacted], 2004.  The death certificate 
lists his cause of death as carcinoid tumor. 

3.  Although the carcinoid tumor that caused the Veteran's 
death was first manifested many years after service, with the 
favorable resolution of doubt, the primary site of the 
Veteran's fatal cancer was his prostate, and is presumptively 
due to his exposure to herbicides in Vietnam. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

When a Veteran dies from a service-connected disability, his 
surviving spouse, children and parents are entitled to 
dependency and indemnity compensation.  38 U.S.C.A. § 1310.  
To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection may 
be granted on a presumptive basis for certain chronic 
diseases, including malignant tumors, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2007); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312. 

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

A veteran may be entitled to a presumption of service 
connection if he or she is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide agents 
and meets certain other requirements.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Specifically, a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  A Veteran who served in the Republic of Vietnam 
shall be presumed to have been exposed to herbicide.  38 
U.S.C.A. § 1116.  In this case, the Veteran's service 
personnel records indicate that he served in the Republic of 
Vietnam during active service and is therefore presumed to 
have been exposed to herbicides.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2009), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
The Veteran's carcinoid tumor, later diagnosed as metastatic 
small cell undifferentiated cancer, however, is not among 
these diseases or disorders.  38 C.F.R. §§ 3.307(a)(6)(iii); 
3.307(d), 3.309(e) (2009).  However, prostate cancer is among 
these disorders.  38 C.F.R. § 3.309(e).  The availability of 
presumptive service connection for a disability based on 
exposure to herbicides, however, does not preclude an 
appellant from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

Analysis

The Veteran served on active military duty from August 1966 
to October 1988, with service in Vietnam.  He died on May [redacted], 
2004.  A May 2004 death certificate lists his cause of death 
as a carcinoid tumor.  No other principal or contributory 
cause of death is specified.  At the time of his death, the 
Veteran was service-connected for arthritis in the ankles, 
wrists, and cervical spine; hiatal hernia; bilateral hearing 
loss; left ureteral calculus; scar due to inguinal hernia 
repair; dermatitis of the upper left leg; varicosity of the 
right calf; and hammertoe of the second right toe. 

The record before the Board contains service treatment 
records and post-service treatment records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the evidence is in favor of the appellant's claim of 
service connection for the Veteran's cause of death. 

The Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatment of cancerous tumors or 
related problems.  The first evidence of record showing 
complaints, diagnoses, or treatment of cancer is dated in May 
2000. 

In May 2000, the Veteran underwent a prostate biopsy, which 
revealed atypical focal glands with prominent red nucleoli.  
However, the physician was hesitant to make a definitive 
diagnosis because the focal area was so limited.  In June 
2000, the Veteran underwent a left prostate gland biopsy, 
which revealed small glands lined by enlarged atypical 
nuclei.  The physician noted that this was a very atypical 
focus but was not certain whether it was diagnostic of 
malignancy.  At a follow-up visit in July 2000, the physician 
noted that while the Veteran's prostate-specific antigen 
(PSA) value had been rising, the pathologists have been 
unwilling to diagnose his condition as cancer.  In August 
2001, the Veteran underwent a bone scan which revealed no 
evidence of osseus metastatic disease. 

From 2000 to 2003 the record is replete with clinical 
notations that the Veteran had hematuria.  

Also on file is information submitted by the appellant which 
was obtained from medical sources on the Internet.  This 
information reflects the difficulties encountered in 
diagnosing prostate cancer, including the difficulties in 
diagnosing prostate cancer on the basis of biopsies.  

A July 2003 prostate biopsy showed no malignancy.  However, 
in September 2003, the Veteran underwent a gallbladder 
ultrasound that showed evidence of diffusely populated 
lesions within the liver, most suggestive of metastases.  He 
then underwent a needle biopsy of the liver.  The physician 
found evidence of infiltrating small cell undifferentiated 
carcinoma with compatible cytologic features and scattered 
mitotic features, noting that the tumor was compatible with 
multiple primary sites of origin.  Later that month, the 
Veteran was referred to a hematology and oncology specialist 
who diagnosed the Veteran with metastatic small cell 
undifferentiated cancer to the liver with no obvious primary 
site. 

In October 2003, the Veteran was referred for a 
gastrointestinal tumor consultation, in which the physician 
noted the Veteran's mild prostate abnormalities and that the 
prostate can be a site of small cell malignancies, but 
concluded that it was not clear that the Veteran's prostate 
was the source.  Later that month, the Veteran underwent a 
computed tomography (CT) enteroclysis, which showed no 
evidence of a gastrointestinal mass.  The physician noted 
that the terminal ileum was normal, but mostly consistent 
with enteritis without associated obstruction.  In November 
2003, the Veteran was examined at the Mayo Clinic, where he 
was diagnosed with metastatic small cell carcinoma, poorly 
differentiated.  An autopsy was not performed upon the 
Veteran's death in May 2004. 

A VA physician reviewed the Veteran's medical history in June 
2005 and concluded that his death was not caused by prostate 
cancer because there was no documentation of prostate cancer 
at the time of his death and that it would be pure 
speculation to assume that the prostate gland was the source 
of the Veteran's cancer.  The VA physician noted that the 
Veteran only had marginally elevated PSA values and that the 
Veteran's July 2003 prostate gland biopsy revealed no 
evidence of malignancy.  Furthermore, the VA physician noted 
that the Veteran's immediate cause of death would be more 
appropriately considered as "metastatic infiltrating small 
cell undifferentiated carcinoma" since there was nothing 
within the Veteran's claims file to support a pathological 
diagnosis of carcinoid tumor. 

However, after the Veteran's death, the appellant hired a 
Board-certified radiologist with specialized training in 
neuroradiology to render an independent medical evaluation.  
In February 2006 this physician opined that the Veteran's 
metastatic cancer was most likely the prostate in origin and 
caused by his exposure to Agent Orange in service.  Other 
sources for small cell cancer (other than the prostate) had 
been ruled out by various studies.  He had multiple positive 
indicators for prostate cancer, e.g., abnormal prostate 
biopsy findings, hematuria, abnormal ultrasound findings and 
the pathology reports all described abnormalities of atypia 
which was consistent with early carcinoma.  Moreover, his 
opinion was consistent with the opinion of the Mayo Clinic 
oncologist.  Although he acknowledged that the Veteran's 
pathology reports alone were not diagnostic of carcinoma, he 
concluded that the likely diagnosis is prostate cancer when 
the diagnostic reports are integrated with the positive 
ultrasound, rising PSA value, hematuria, and atypia slides, 
as well as the negative studies from other possible organ 
systems as the source.  

The private radiologist submitted a June 2006 addendum in 
which he agreed with the VA examiner's opinion that the 
Veteran's immediate cause of death would be more 
appropriately considered as "metastatic infiltrating small 
cell undifferentiated carcinoma."  He supported his opinion 
of a prostatic origin by noting that: (1) the diagnosis of 
carcinoma appeared on the death certificate prior to the time 
it became only one of several considerations; (2) the 
physician who wrote the death certificate did not know the 
patient very well; (3) a July 2003 prostate biopsy was likely 
a false negative result because at least two previous 
ultrasounds guided positive for atypical cells; (4) patients 
with serially high PSA in the 7+ range commonly have prostate 
cancer; (5) atypical cells are often precursors and represent 
part of the early spectrum of cells found in prostate 
neoplasm; (6) the patient had ultrasound findings consistent 
with prostate cancer, namely hypocchoic regions which were 
the sites of the initial biopsies; (7) the doubling time for 
prostate cancer is relatively slow, therefore the fact that 
the Veteran had abnormal prostate biopsies in 2000 and died 
in 2004 is consistent with prostate cancer; (8) the Veteran's 
work-up to rule-in or rule-out cancer was negative for 
carcinoid when the CT enteroclysis and 
esophagogastroduodenoscopy (EGD) were performed with negative 
results; and (9) the Veteran's working diagnosis was prostate 
cancer, which was made by his primary care physician in 2001. 

The private radiologist concluded that it was more likely 
than not that the July 2003 biopsy was falsely negative; that 
it was more likely than not that the death certificate has a 
falsely positive diagnosis of carcinoid; that is was more 
likely than not that VA relied on false data in the biopsy 
and death certificate to reach its conclusion; that it was 
more likely than not that the Veteran died from 
undifferentiated metastatic disease that originated from his 
prostate; and that it was more likely than not that Agent 
Orange exposure in Vietnam caused his prostate cancer.  

In response, the Board obtained its own independent medical 
expert (IME) opinion from an expert urologist in August 2008 
in order to ascertain (1) the proper diagnosis of the 
Veteran's cause of death; and (2) the likelihood that any 
diagnosed carcinoma was caused by exposure to Agent Orange or 
other herbicides in service. 

The IME opined that it was not likely that the Veteran had 
small-cell carcinoma of the prostate.  He noted that small-
cell carcinoma of the prostate is a rare tumor with only 130 
cases described in medical literature to date.  He added that 
82 percent of small-cell carcinoma of the prostate patients 
suffered from local effects including gross hematuria, 
ureteral obstruction, and urine retention, and that the 
Veteran exhibited none of these features.  The IME stated 
that the three biopsies which the Veteran underwent should 
have provided ample tissue to determine if there was a 
significant amount of prostate cancer present, and concluded 
that small-cell carcinoma of the prostate could not be 
implicated in this case because a gastrointestinal source was 
not identified.  To the contrary, he concluded that the 
evidence indicated that he likely did not have small-cell 
carcinoma of the prostate. 

The IME also criticized the opinions and conclusions of the 
Board-certified radiologist hired by the appellant, finding 
them to suffer from significant bias.  In particular, he 
noted that three of the radiologist's conclusions were 
incorrect.  First, PSA elevation is usually not an indicator 
of prostate cancer. Second, the abnormalities described on 
the prostatic ultrasound do not implicate prostate cancer.  
Finally, while there may be some evidence that Agent Orange 
exposure is associated with adenocarcinoma of the prostate, 
there is absolutely no data to support its association with 
small-cell carcinoma of the prostate.

In correspondence dated in December 2008, the private 
radiologist responded to the August 2008 IME opinion.  He 
opined that the August 2008 IME is not useful due to factual 
errors, and because it did not provide an alternative opinion 
to account for the Veteran's positive ultrasound, positive 
PSA, or hematuria, nor did it provide another cancer source 
to account for the Veteran's death.  Specifically, the 
radiologist indicated that the IME incorrectly stated that 
the Veteran had no hematuria and disagreed with the opinion 
that the hypoechoic regions on the ultrasound do not 
implicate prostate cancer.  

The Board finds that the private radiologist is correct in 
stating that the IME opinion contains factual errors.  
Specifically, the record is, as noted, replete with clinical 
notations that the Veteran had hematuria.  Moreover, the IME 
opinion rested upon the absence not only of hematuria but 
also the absence of ureteral obstruction.  However, the IME 
never accounted for the fact that the Veteran is service-
connected for left ureteral calculus.  

The Board also observes that although the IME placed great 
significance on small-cell carcinoma being uncommonly found 
in the prostate, the evidence more closely comports with the 
opinion of the private radiologist, who stated that the only 
other source which was suspected as being the primary site of 
the Veteran's fatal cancer was the gastrointestinal system 
and this had effectively been ruled out by various tests.  
This was not addressed by the IME.  

Thus, with the favorable resolution of doubt in the 
appellant's favor, if the gastrointestinal system has been 
ruled out as the primary site of the Veteran's fatal cancer, 
and no other site but the prostate has been suspected, based 
on the abnormal pathological findings and the opinion of the 
private radiologist, which comports at least equally well 
with the evidentiary record as the opinion of the IME, the 
Board concludes that the Veteran's fatal cancer was primary 
to, i.e., originated in, his prostate.  So, having been 
exposed to herbicides during his military service in Vietnam 
and having developed fatal prostate cancer after service, 
service connection for the cause of the Veteran's death is 
warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and to assist claimants in 
substantiating VA claims which includes informing a claimant 
of what evidence needed to substantiate a claim and who, VA 
or claimant, will obtain it.  38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied, the Board is not 
precluded from granting the claim for service connection for 
the cause of the Veteran's death.  This grant thus represents 
a full grant of the issue on appeal.  A decision therefore 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


